Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:

Regarding to 112 Rejection:  Applicant stated that [0018] is amended to clarify the handwheel is not part of a HWA 10, wherein the HWA 10 (a handwheel actuator 10) includes a physical system 12, and a controller 14.  However, the independent claim 1 claims “the securing comprising determining …, computing …, and generating …” which is not clear which component enables to perform these functions.  “The securing” is an action, not a component.  Examiner suggest to Applicant to make the claim adequately.  Therefore, the 112 Rejection still remains.

Regarding to 103 rejection: Applicant argues that Scotson discloses a system which produce a torque applied to help driver enables turning the hand wheel.  Examiner agrees with the Applicant’s pointed out.  However, Scotson discloses the system enables to assists the driver by apply a torque to the motor to hold the wheel against the cornering force (see [0075]).  Scotson does not adequately teach about generating a holding torque to secure the position of the handwheel, and compute the holding torque 

Katrak discloses a vehicle includes a system which comprises a handwheel sensor (HWS), an active front steering AFS module, a supervisory control module (SCM), and etc. (see Fig.1)).  The system detects an error, determines an invalid parameter, and take an appropriate remedial action to lock the actuator by the security metrics in an event a failure occurs (see [0027]-[0028]).  At [0032], Katrak teaches that the HWS module 102 performs a self-diagnosis to check whether the messages contain the hand wheel angle and the hand wheel angle rate are valid, at [0035], Katrak teaches that the VGR override command 126 is an amount to control the vehicle in a manner different from the driver commanded in DIRWA 114 and the actual front angle delivered 124.  Which meets the scope of the claim of “compute a holding torque based on a difference in a present angle of the handwheel and a target angle of the handwheel which is caused by an input torque, and “generate the holding torque to secure the position of the handwheel”.
The combination of Scotson and Katrak is an adapted system to achieve a result of security a position of hanhwheel when detecting the vehicle getting into an ingress/egress mode.  
Therefore, the rejection still remains.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “a handwheel actuator configure to securing a position of the handwheel, the securing comprising: …” is unclear whether the handwheel actuator performing the functions of “determining …computing …generating”.  “The securing” is an action, not a physical hardware for performing those functions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotson (20160244089) in view of Katrak (20080306654). 

Determining a transition of steering into ingress/egress mode (transistors 16 & 18 are turned on and off in a controlled manner by a motor circuit, see at least [0067]-[0068] & [0073]-[0074]+).
Based on the ingress/egress mode, generating a holding torque corresponding to the holding torque command to help holding the handwheel or help the driver turning the handwheel (generates a torque demand which applied by a motor to help hold the wheel against the cornering force as a function of the torque applied to the steering system by the driver, see at least [0074]-[0076]). 
Scotson fails to teach computing a holding torque command based on a difference in a present angle of the handwheel and a target angle of the handwheel, and generating a holding torque to secure the position of the handwheel.
Katrak discloses an active front steering system (AFS) for a vehicle (see the abstract). The system detects an error or failure condition (see [0027]-[0028], computes a holding torque command based on a difference in a present angle of the handwheel and a target angle of the handwheel (see at least [0032]- [0034]), and generating a holding torque to secure the position of the handwheel (see at least [0041]-[0042]) . 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Scotson by including computing a holding torque command based on a difference in a present angle of the handwheel and a target angle 

With regard to claims 2, 9 & 16, Scotson teaches that the transition to the ingress/egress mode is based on a signal indicative that a vehicle-engine is switched off (see at least [0067]). 

With regard to claims 3, 10 & 17, Scotson teaches that the transition out of the ingress/egress mode is based on a signal indicative that a vehicle-engine is switched on (see at least [0067]). 

With regard to claims 4, 11 & 18, Scotson teaches that the holding torque is limited to a predetermined maximum amount (the driver is moving the wheel slowly under high torque, see at least [0085]).

With regard to claims 5, 12 & 19, Katrak teaches that the handwheel actuator is further configured to return the handwheel to an original position at a constant velocity in case the handwheel moves to a different position because of the input torque (see at least [0034]-[0037]+). 

With regard to claims 6, 13, Katrak teaches that the holding torque command is computed based on a difference in a present angle of the handwheel and a target angle of the handwheel, which is caused by the input torque (see at least [0033]-[0034]). 

With regard to claims 7, 14 & 20, Katrak teaches that the steer by wire system further comprises a roadwheel actuator that is configured to maintain a position of a rack in the ingress/egress mode (DIRWA 114, see at least [0033]-[0034]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662